The Honorable Phillip Jackson State Representative 4033 Highway 62 West Berryville, Arkansas 72616-8949
Dear Representative Jackson:
I am writing in response to your request for an opinion on whether Holiday Island Suburban Improvement District No. 1 of Carroll County can become a member of the Carroll County Solid Waste Authority. Specifically, you note that "Holiday Island is a suburban improvement district chartered under the laws of this state." You also state that "[i]t would like to become a member of the Carroll County Solid Waste Authority. However, the enabling legislation for the CCSWA seems very specific about limiting members to `municipalities and counties.'" You therefore ask "[i]s there somewhere in the Code that would define Holiday Island in a way that would render it eligible for CCSWA membership?"
RESPONSE
It is my opinion that the answer to your question is "no," Holiday Island is not eligible to become a member of the Carroll County Solid Waste Authority.
Holiday Island Suburban Improvement District was formed in 1970 pursuant to A.C.A. §§ 14-92-201 to -240 (Repl. 1998). See Holiday Island SuburbanImprovement District No. 1 v. Williams, 295 Ark. 442, 749 S.W.2d 314
(1988). Such improvement districts may be organized to provide waterworks systems, sewage systems, streets and roads, recreational facilities, sidewalks, gas pipelines, telephone lines, rural fire departments, hospitals and ambulance services and libraries. See A.C.A. § 14-92-219
(Repl. 1998).
The relevant legislation pertaining to joint county and municipal solid waste disposal, however, is clear in restricting membership to cities and counties. Section 14-233-102(7) defines a "member" of the authority as "amunicipality or county which participates, through a sanitation authority, jointly with other municipalities or counties in projects under this chapter." (Emphasis added). "Municipality" means "a city of the first class or a city of the second class or an incorporated town." A.C.A. § 14-233-102(8). "County" means "any county in this state." A.C.A. § 14-233-102(5). Section 14-233-104(a)(1) provides that: "Any two (2) or more municipalities, any two (2) or more counties, or any one (1) or more municipalities together with any one (1) or more counties areauthorized to create and become a member of a sanitation authority as prescribed in this chapter." (Emphasis added).
Other provisions make plain that new members of the authority must be municipalities or counties. See A.C.A. § 14-233-106 ("[a]fter the creation of a sanitation authority, any other municipality or county may become a member upon application to the authority. . . .") (Emphasis added). See also, A.C.A. §§ 14-233-105(a) and (b) and -108(a) and (b).
In response to your question, therefore, there is no other provision of the Arkansas Code that would render Holiday Island eligible to become a member of the CCSWA. The relevant subchapter of the Arkansas Code is A.C.A §§ 14-233-101 to -122, the pertinent portions of which are excerpted above.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh